     Case 2:18-cv-02052-BWA-MBN Document 366 Filed 06/04/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


TAMMY KIDWELL, et al.                                         CIVIL ACTION

VERSUS                                                        NO. 18-2052 c/w 19-11419

RUBY IV, L.L.C., et al.                                       SECTION: M (5)
                                                              Pertains to all cases


                                     ORDER & REASONS

       Before the Court is plaintiffs’ motion for reconsideration of its May 14, 2020 Order

denying without prejudice plaintiffs’ motion for summary judgment and denying defendants’ Rule

56(d) motion as moot.1 Defendants respond in opposition,2 and plaintiffs reply in further support

of the motion.3     Plaintiffs couch their motion for reconsideration as if this Court granted

defendants’ Rule 56(d) motion, which it did not. Instead, the Court, on its own motion, denied

plaintiffs’ motion for summary judgment without prejudice to refiling it at a later date. The Court

did so in light of the ongoing pandemic and associated lockdowns, and their obvious impact on

litigants’ efforts to prepare their cases, including completing all necessary discovery. The Court

took this step without regard to the parties’ pending motions, not because of them. This Court

acted within its discretion to manage its docket, advance the orderly administration of justice, and

afford consideration to all litigants in light of the current world health situation. Plaintiffs have

not met their burden of demonstrating that reconsideration is warranted. Accordingly,




       1
         R. Doc. 358.
       2
         R. Doc. 359.
       3
         R. Doc. 365.
      Case 2:18-cv-02052-BWA-MBN Document 366 Filed 06/04/20 Page 2 of 2



        IT IS ORDERED that plaintiffs’ motion for reconsideration (R. Doc. 358) is DENIED.4

        New Orleans, Louisiana, this 4th day of June, 2020.




                                                              _________________________________
                                                              BARRY W. ASHE
                                                              UNITED STATES DISTRICT JUDGE




         4
           This Court is tiring of both sides’ unnecessarily contentious litigation conduct. The parties are hereby
warned to be mindful of the motions they file, including their full development and readiness for presentation to the
Court; piecemeal motion practice is discouraged as contrary to the efficient administration of justice. See, e.g.,
Graczyk v. Verizon Commc’ns, Inc., 2020 WL 1435031, at *7 n.7 (S.D.N.Y. Mar. 24, 2020) (collecting cases).
Otherwise, the Court will be compelled to require that the parties first seek leave to file certain kinds of motions.

                                                         2
